EXHIBIT 10.2
 
ESCROW AGREEMENT


This Escrow Agreement (the “Agreement”) is made as of August 27, 2010, by and
among Accelerize New Media, Inc., a Delaware corporation (the “Company”), Anslow
& Jaclin, LLP (the “Escrow Agent”), and Ankap Partners LP (the “Subscriber
Representative”).


W I T N E S E T H:


WHEREAS, the Company is offering to the subscribers to purchase up to 6,000
individual units (“Units”), at a price of $100 per Unit, each Unit consisting of
(i) 250 shares of the Company’s common stock, par value $0.001 per share and
(ii) a three-year warrant to purchase up to 250 shares of the Company’s common
stock at an exercise price of $0.65 per share, in reliance upon an exemption
from securities registration afforded by the provisions of Section 4(2), Section
4(6), Regulation D and/or Regulation S as promulgated by the United States
Securities and Exchange Commission  under the Securities Act of 1933, as amended
(the “Offering”);


WHEREAS, the Company proposes to establish an escrow account (the “Escrow
Account”), to which subscription monies which are received by the Escrow Agent
from the prospective subscribers in connection with the Offering are to be
credited, and the Escrow Agent is willing to establish the Escrow Account on the
terms and subject to the conditions hereinafter set forth;


WHEREAS, the Escrow Agent has an agreement with Wachovia Bank (the “Bank”) to
establish a special bank account into which the subscription monies, which are
received by the Escrow Agent and credited to the Escrow Account, are to be
deposited (the “Escrow Funds”);


WHEREAS, the subscribers have appointed Ankap Partners LP as the Subscriber
Representative to act on behalf of the subscribers in designating the
disbursement of the Escrow Funds to the Company at such time as all of the terms
and conditions under this Agreement and that certain subscription agreement (the
“Subscription Agreement”) have been met;


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:


1. Appointment of Escrow Agent.  The Company and the Subscriber Representative
hereby appoint Anslow & Jaclin, LLP as escrow agent to act in accordance with
the terms and conditions set forth in this Agreement, and the Escrow Agent
hereby accepts such appointment and agrees to establish the Bank Account on the
terms and subject to the conditions hereinafter set forth.


2. Establishment of the Bank Account.  The Escrow Agent shall establish a
non-interest-bearing bank account at the branch of the Bank selected by the
Escrow Agent (heretofore defined as the “Bank Account”).  The purpose of the
Bank Account is for (a) the deposit of the Escrow Funds by the subscribers, and
(b) the disbursement of collected funds, all as described herein.


 
 

--------------------------------------------------------------------------------

 
 
3. Delivery of the Escrow Funds.  The Company hereby directs the Escrow Agent to
hold the Escrow Funds received in the Offering, only to be disbursed by the
Escrow Agent as provided in this Agreement and the terms of the Subscription
Agreement.  The Escrow Funds shall be held by the Escrow Agent in the Bank
Account as follows:


Bank Address:                     Wachovia Bank NA
800 West Main Street
Freehold, New Jersey 07726


ABA No.:                               031201467


Account:                                Anslow & Jaclin LLP Attorney Trust
Account


Account No.:                         2000013292968


Attn:                                       Matthew C. Carroll, Esq.


Reference:                             Accelerize New Media


4. Disbursements from the Bank Account.   The Escrow Agent shall hold the Escrow
Funds in accordance with the terms of this Agreement and the Subscription
Agreement. The Escrow Agent shall receive a disbursement approval form signed by
the Subscriber Representative for any disbursements made from the Escrow
Account, provided, however, that the Subscriber Representative shall not give
such approval if the funds in the Escrow Account never reach the Minimum
Purchase Offering (as defined in the Subscription Agreement) of $300,000. If the
entire Escrow Funds are not disbursed within six months from the date hereof,
the balance of the Escrow Funds will be returned to the subscribers accordingly.


5. Duration. This Agreement shall terminate upon the disbursement of the entire
Escrow Funds in accordance with Section 4.


6. Interpleader.  Should any controversy arise among the parties hereto with
respect to this Agreement or with respect to the right to receive the Escrow
Funds, the Escrow Agent shall have the right to consult counsel and/or to
institute an appropriate interpleader action to determine the rights of the
parties.  The Escrow Agent is also hereby authorized to institute an appropriate
interpleader action upon receipt of a written letter of direction executed by
the parties so directing Escrow Agent.  If the Escrow Agent is directed to
institute an appropriate interpleader action, it shall institute such action not
prior to thirty (30) days after receipt of such letter of direction and not
later than sixty (60) days after such date.  Any interpleader action instituted
in accordance with this Section 6 shall be filed in any court of competent
jurisdiction in New York, New York, and the Escrow Funds in dispute shall be
deposited with the court and in such event Escrow Agent shall be relieved of and
discharged from any and all obligations and liabilities under and pursuant to
this Agreement with respect to the Escrow Funds.


7. Exculpation and Indemnification of Escrow Agent.


 
 

--------------------------------------------------------------------------------

 
 
(a) The Escrow Agent is not a party to, and is not bound by or charged with
notice of any agreement out of which this escrow may arise. The Escrow Agent
acts under this Agreement as a depositary only and is not
responsible or liable in any manner whatsoever for the sufficiency, correctness,
genuineness or validity of the subject matter of the escrow, or any part
thereof, or for the form or execution of any notice given by any other party
hereunder, or for the identity or authority of any person executing any such
notice. The Escrow Agent will have no duties or responsibilities other than
those expressly set forth herein.  The Escrow Agent will be under no liability
to anyone by reason of any failure on the part of any party hereto (other than
the Escrow Agent) or any maker, endorser or other signatory of any document to
perform such person’s or entity’s obligations hereunder or under any such
document.  Except for this Agreement and instructions to the Escrow Agent
pursuant to the terms of this Agreement, the Escrow Agent will not be obligated
to recognize any agreement between or among any or all of the persons or
entities referred to herein, notwithstanding its knowledge thereof.


(b) The Escrow Agent will not be liable for any action taken or omitted by it,
or any action suffered by it to be taken or omitted, in good faith and in the
exercise of its own best judgment, and may rely conclusively on, and will be
protected in acting upon, any order, notice, demand, certificate, or opinion or
advice of counsel (including counsel chosen by the Escrow Agent), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is reasonably
believed by Escrow Agent to be genuine and to be signed or presented by the
proper person or persons. The duties and responsibilities of the Escrow Agent
hereunder shall be determined solely by the express provisions of this Agreement
and no other or further duties or responsibilities shall be implied, including,
but not limited to, any obligation under or imposed by any laws of the State of
New York upon fiduciaries.


(c) The Escrow Agent will be indemnified and held harmless, jointly and
severally, by the Company and the subscribers, from and against any expenses,
including reasonable attorneys’ fees and disbursements, damages or losses
suffered by the Escrow Agent in connection with any claim or demand, which, in
any way, directly or indirectly, arises out of or relates to this Agreement or
the services of Escrow Agent hereunder; except, that if the Escrow Agent is
guilty of willful misconduct, fraud or gross negligence under this Agreement,
then the Escrow Agent will bear all losses, damages and expenses arising as a
result of such willful misconduct, fraud or gross negligence. Promptly after the
receipt by the Escrow Agent of notice of any such demand or claim or the
commencement of any action, suit or proceeding relating to such demand or claim,
the Escrow Agent will notify the other parties hereto in writing.  For the
purposes hereof, the terms “expense” and “loss” will include all amounts paid or
payable to satisfy any such claim or demand, or in settlement of any such claim,
demand, action, suit or proceeding settled with the express written consent of
the parties hereto, and all costs and expenses, including, but not limited to,
reasonable attorneys’ fees and disbursements, paid or incurred in investigating
or defending against any such claim, demand, action, suit or proceeding.  The
provisions of this Section 7 shall survive the termination of this Agreement.


8. Fees and Expenses. Upon closing of the Offering, the Company shall pay to the
Escrow Agent a fee of $1,250 as reimbursement for agreeing to perform the
services set forth in this Agreement.  In addition, the Company agrees to pay
the Escrow Agent’s costs and expenses including reasonable attorney’s fees in
the event of any dispute or litigation threatened or commenced which requires
the Escrow Agent in its opinion to refer such matter to its attorneys.  Escrow
Agent will incur no liability for any delay reasonably required to obtain such
advice of counsel.


 
 

--------------------------------------------------------------------------------

 
 
9. Resignation of Escrow Agent.  At any time, upon five (5) days’ written notice
to the Company, the Escrow Agent may resign and be discharged from its duties as
escrow agent hereunder.  As soon as practicable after its resignation, the
Escrow Agent will promptly turn over to a successor escrow agent appointed by
the Company the Escrow Funds held hereunder upon presentation of a document
appointing the new escrow agent and evidencing its acceptance thereof.  If, by
the end of the five day period following the giving of notice of resignation by
the Escrow Agent, the Company shall have failed to appoint a successor escrow
agent, the Escrow Agent may interplead the Escrow Funds into the registry of any
court having jurisdiction.


10. Records.  The Escrow Agent shall maintain accurate records of all
transactions hereunder.  Promptly after the termination of this Agreement or as
may reasonably be requested by the parties hereto from time to time before such
termination, the Escrow Agent shall provide the parties hereto, as the case may
be, with a complete copy of such records, certified by the Escrow Agent to be a
complete and accurate account of all such transactions.  The authorized
representatives of each of the parties hereto shall have access to such books
and records at all reasonable times during normal business hours upon reasonable
notice to the Escrow Agent.


11. Notice.  All notices, communications and instructions required or desired to
be given under this Agreement must be in writing and shall be deemed to be duly
given if sent by registered or certified mail, return receipt requested, or
overnight courier to the following addresses:


If to Escrow Agent:


Anslow & Jaclin, LLP
195 Route 9 South, 2nd Floor
Manalapan, NJ 07726
Attention: Matthew C. Carroll, Esq.


If to the Company:


Accelerize New Media, Inc.
12121 Wilshire Blvd., Suite 322
Los Angeles, CA 90025
Attention: Brian Ross, Chief Executive Officer


If to the Subscriber Representative:
 
Ankap Partners LP
570 Lexington Avenue, 12th Floor
New York, NY 10022


 
 

--------------------------------------------------------------------------------

 
 
or to such other address and to the attention of such other person as any of the
above may have furnished to the other parties in writing and delivered in
accordance with the provisions set forth above.


12. Execution in Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Facsimile execution and delivery of this
Agreement is legal, valid and binding for all purposes.


13. Assignment and Modification.  This Agreement and the rights and obligations
hereunder of any of the parties hereto may not be assigned without the prior
written consent of the other parties hereto. Subject to the foregoing, this
Agreement will be binding upon and inure to the benefit of each of the parties
hereto and their respective successors and permitted assigns. No other person
will acquire or have any rights under, or by virtue of, this Agreement.  No
portion of the Escrow Funds shall be subject to interference or control by any
creditor of any party hereto, or be subject to being taken or reached by any
legal or equitable process in satisfaction of any debt or other liability of any
such party hereto prior to the disbursement thereof to such party hereto in
accordance with the provisions of this Agreement. This Agreement may be changed
or modified only in writing signed by all of the parties hereto.


14. Applicable Law. This Agreement shall be governed by and construed with the
laws of the State of New York applicable to contracts made and to be performed
therein.  Any litigation concerning the subject matter of this Agreement shall
be exclusively prosecuted in the state or federal courts located in New York,
New York, and all parties consent to the exclusive jurisdiction and venue of
those courts.


15. Headings. The headings contained in this Agreement are for convenience of
reference only and shall not affect the construction of this Agreement.


16. Attorneys’ Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Agreement, the prevailing party shall be entitled to recover reasonable
attorneys’ fees from the other party (unless such other party is the Escrow
Agent), which fees may be set by the court in the trial of such action or may be
enforced in a separate action brought for that purpose, and which fees shall be
in addition to any other relief that may be awarded.




[-Signature Page Follows-]

 
 

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, the undersigned have executed this Agreement as
of the day and year first above written.


ESCROW AGENT


ANSLOW & JACLIN LLP




By:  /s/ Matthew C. Carroll
        Name: Matthew C. Carroll
        Title:   Associate




COMPANY


ACCELERIZE NEW MEDIA, INC.




By:  /s/ Brian Ross
        Name: Brian Ross
        Title:   CEO




SUBSCRIBER REPRESENTATIVE


ANKAP PARTNERS LP




By:  /s/ Robert Anderson
        Name:  Robert Anderson
        Title:    Managing Member
 
 
 